DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY DEVICE HAVING SEPARABLE BASE AND TOP SECTION.

Claim Objections
Claim 11 is objected to because of the following informalities: (1) it recites “said battery” recited in claim 7 while it is “replaceable battery” that is recited in claim 7; (2) it does not end with a period so that it fails to be one complete sentence.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonwit et al. Munechika (JP 2004-154159 A, hereinafter English translation provided by Clarivate Analytics).
	As to claim 1, Munechika discloses a display device (Munechika, Abs., a “decoration pot 10” comprising “electronic display screens 6”) comprising: 
	a structure (Munechika, FIG. 1, [0026], “decoration pot 1”) having a base (Munechika, FIG. 1, [0026], “base 2”), a medial section (Munechika, FIG. 1, [0026], “main body case 3”), and a top section (Munechika, FIG. 1, [0026], “flower pot 5 inserted from above into a substantially square opening 4 formed on the uppoer surface of the main body case 3”), said base, medial section, and top section being separably coupled together to define said structure (Munechika, FIG. 1, [0013], “the bottom surface and/or the peripheral surface thereof are detachably provided to facilitate care”); and 
	a display screen (Munechika, FIG. 1, [0028], “electronic display screen 6”), said display screen (Munechika, FIG. 1, [0028], “electronic display screen 6”) being coupled to and facing outwardly from (Munechika, see FIG. 1) said structure (Munechika, FIG. 1, [0026], “decoration pot 1”).  
	As to claim 3, Munechika discloses the display device of claim 1, further comprising a speaker (Munechika, FIGS. 1-2, [0030], “speaker 13”) coupled to said structure wherein said speaker is configured for playing sounds (Munechika, FIGS. 1-2, [0022], “the speaker is used for background music”).
	As to claim 8, Munechika discloses the display device of claim 1, further comprising a receiver coupled to said structure, said receiver being in operational communication with said display screen wherein said display screen is configured to be controlled by an extrinsic electronic .  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Munechika (JP 2004-154159 A) in view of Lemons et al. (US 2019/0069058 A1).
	As to claim 2, Munechika teaches the display device of claim 1, further comprising a microphone (Munechika, FIG. 1, [0030], “microphone 12”) coupled to (Munechika, see FIG. 1) said structure (Munechika, FIG. 1, [0026], “decoration pot 1”), said microphone (Munechika, FIG. 1, [0030], “microphone 12”) being operationally coupled to (Munechika, see FIGS. 1-2) said 
	Munechika fails to explicitly teach “wherein images displayed on said display screen are controllable by audible operational commands”.
	However, Lemons teaches the concept that images displayed on said display screen are controllable by audible operational commands (Lemons, FIG. 1, [0018], e.g., “voice-controlled multimedia device and universal remote 130 may therefore … causing the movie to presented on the television 160”).
	At the time of effective filing date, further given that “the voice-controlled multimedia device and universal remote 200 may include a display or other component” (Lemons, [0027]), it would have been obvious to one of ordinary skill in the art to modify “base 2” taught by Munechika to further comprise “voice-controlled multimedia device and universal remote 200”, as taught by Lemons, in order to provide “ voice-controlled multimedia devices that can also function as universal remote controls” (Lemons, [0012]).
 
Claims 4-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Munechika (JP 2004-154159 A) in view of Lemons et al. (US 2019/0069058 A1), Josse (FR 2 956 471 A1, hereinafter English translation provided by Clarivate Analytics) and Cheng et al. (US 10,972,556 B1).
As to claim 4, Munechika in view of Lemons fails to explicitly teach the display device of claim 2, further comprising a light coupled to said structure.

	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “base 2” having “voice-recognition” function taught by Munechika in view of Lemons to relocate “electronic display screen 6” to the sides of “voice-controlled multimedia device and universal remote 200” (medial section), then modify the medial section to further comprise “diodes 40” and “transparent vase 2” (top section), as taught by Josse, in order to provide “an assembly comprising a vase and a device for illuminating the vase and will find a particular application for the presentation of cut flowers” (Josse, Description, ll. 2). 
  Munechika in view of Lemons and Josse fails to explicitly teach “said light being controllable by audible commands through said microphone”.
However, Cheng teaches the concept of said light being controllable by audible commands through said microphone (Cheng, col. 12, ll. 58-65, “a voice-based service … invocation of lights skill, such as whether to turn the lights on or off … what color to select if the lights can display different colors, and so on”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” on its sides and “transparent vase 2” on its top taught by Munechika in view of Lemons and Josse to be controlled by “voice-based service for what color to select”, as taught by Cheng, in order to provide that “configuration of functionality accessible to devices may be performed with greater efficiency and flexibility” (Cheng, col. 3, ll. 7-9).
As to claim 5, Josse teaches the display device of claim 4, further comprising said light being one of a plurality of lights (Josse, FIG. 5, “diodes 40”) coupled to said structure (Josse, FIG. see FIG. 5).  Examiner renders the same motivation as in claim 4.
Munechika in view of Lemons, Josse and Cheng fails to explicitly teach “downwardly facing lights coupled to said medial section”.
However, given that Josse teaches the concept of upwardly facing lights coupled to said medial section (Josse, FIG. 5, “diodes 40”) for decorative purpose, at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to add another downwardly facing “diodes 40” to decorate the bottom of “base 2”, as a matter of design choice rather than an engineering one.
	As to claim 6, Josse in view of Cheng teaches the display device of claim 5, further comprising said plurality of lights (Josse, FIG. 5, “diodes 40”) being LED lights (Josse, FIG. 5, “light-emitting diodes 40”, i.e., LED) wherein a color of said plurality of lights is selectable (Cheng, col. 12, ll. 58-65, “a voice-based service … invocation of lights skill, such as whether to turn the lights on or off … what color to select if the lights can display different colors, and so on”).  Examiner renders the same motivation as in claim 4.
	As to claim 7, Munechika in view of Josse teaches the display device of claim 1, further comprising a replaceable battery (Munechika, FIGS. 1-2, [0031], “rechargeable battery … so as to be replaceable”) being electrically coupled to said display screen (Munechika, FIGS. 1-2, [0031], “is used by … the electronic display screen 6”) and positioned in said medial section (Josse, FIG. 5, “housing 5”).  Examiner renders the same motivation as in claim 4.
	As to claim 11, Josse teaches the display device of claim 7, further comprising: 

	Munechika in view of Lemons and Josse fails to explicitly teach “said battery well being cylindrical and concentric with a central vertical axis of said medial section”; and “said replaceable battery being complementary in shape to said battery well”.
	However, given that: (1) Munechika teaches that “base 2” and “main body 3” are separable; and (2) Josse teaches that “housing 5” and “vase 2” are separable, at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” on its sides (medial section) to further comprise a battery well at the center, in order to make it easier to replace battery, and the shape may be cylindrical according to the shape of conventional replaceable batteries as a matter of engineering choice.
	As to claim 12, Josse teaches the display device of claim 5, further comprising: 
	10said upwardly facing light (Josse, FIG. 5, “diodes 40”) being coupled to said medial section (Josse, FIG. 5, “housing 5”); and 
	said top section being light transmitting (Josse, see FIGS. 1-2, “the walls of the vase 2 are not opaque, but transparent or translucent to allow the passage of light”) and aligned with said upwardly facing light (Josse, FIG. 5, “diodes 40”) such that said top section is luminous when said upwardly facing light is on (Josse, see FIGS. 1-2).  Examiner renders the same motivation as in claim 4.
	As to claim 13, it recites the similar limitations as in claim 12, but recites “downwardly facing” in place of “upwardly facing” for the lights coupled to said medial section to make “said 
	As to claim 14, it recites the similar limitations as in the combined claims 12 and 13, and Josse teaches them.  Examiner renders the same motivation as in claims 12 and 13.  Please also see claims 12-13 for detailed analysis.
	As to claim 15, Josse teaches the display device of claim 13, further comprising said upwardly facing light (Josse, FIG. 5, “diodes 40”) being annular (Josse, see FIGS. 1-2).  Examiner renders the same motivation as in claim 4.
	As to claim 16, it recites the similar limitations as in claim 15, but recites “downwardly facing” in place of “upwardly facing” lights.  Josse teaches them, and Examiner renders the same motivation as in claim 4.  Please also see claim 15 for detailed analysis.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Munechika (JP 2004-154159 A) in view of Lemons et al. (US 2019/0069058 A1), Josse (FR 2 956 471 A1), Cheng et al. (US 10,972,556 B1) and Scannell, JR. (US 2009/0073694 A1).
	As to claim 9, Munechika in view of Lemons and Josse teaches said medial section (Munechika in view of Lemons, “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” in place of “base 2”) and said top section (Josse, “transparent vase 2”).
	Munechika in view of Lemons, Josse and Cheng fails to explicitly teach a pair of upper pegs coupled to said medial section, said pair of upper pegs extending upwardly away from a top 
	However, Scannell teaches the concept of a pair of upper pegs (Scannell, FIGS. 14-17, [0465], e.g., “leg connectors 317 319”), said pair of upper pegs extending upwardly (Scannell, see FIGS. 14-17); and 
	a pair of upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”), each of said upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”) extending into said top section (Scannell, see FIGS. 14-17), said pair of upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”) being positioned and sized to be complementary to said pair of upper pegs (Scannell, FIGS. 14-17, [0465], e.g., “leg connectors 317 319”) wherein said top section is positionable on said medial section such that said upper pegs (Scannell, FIGS. 14-17, [0465], e.g., “leg connectors 317 319”) are inserted into said upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”) wherein said upper pegs inhibit movement of said top section on said medial section (Scannell, e.g., see FIGS. 10-13).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” (medial section) to be connected with “transparent vase 2” via pairs of “leg connectors” and “leg-receiving slots”, as taught by Scannell, in order to provide “interlocking interchangeable and modular components” (Scannell, [0002], “interchangeable, modular, adaptable, telescoping, inter-fastening, interlocking, and/or inter-connecting”).
claim 10, it differs from claim 9 only in that it recites “lower pegs” and “lower wells” for connecting the “medial section” with the “base”.
	At the time of effective filing date, given that Scannell teaches the concept of connecting “pegs and wells” as in claim 9, it would have been obvious to one of ordinary skill in the art to modify add another pairs of “leg connectors” and “leg-receiving slots” between the “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” (medial section) and e.g., “modular, interchangeable base 300”, as taught by Scannell, as a matter of design and/or engineering choice.
	As to claim 17, it recites substantially the entire limitations recited in claims 1 to 16 altogether, and Munechika in view of Lemons, Josse, Cheng and Scannell teaches them.  Examiner renders the same motivations as in claims 2, 4-5, 11 and 13, respectively for corresponding limitations.  Please see claims 1 to 16 above for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Scannell, JR. (US 2006/0154642 A1) teaches the concept of interchangeable, modular lamp and vase that can communicate each other (e.g., see FIGS. 1, 3 and 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Feb. 26, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***